Date: February 3, 2010 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Announces Board of Directors Change Harleysville, PA, February 3, 2010 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE:MPR), announced today that, Nicholas DeBenedictis, Chairman and Chief Executive Officer of Aqua America (NYSE:WTR), has tendered his resignation from the Met-Pro Corporation Board of Directors. In tendering his resignation, Mr. DeBenedictis stated that his decision to resign was based solely on complying with the now current best practice in corporate governance for active Chief Executive Officers to limit their service on Boards of other publicly-traded companies. He also stated that he has full faith in the strategies and direction of Met-Pro Corporation and is not leaving for any other reason. Mr. DeBenedictis will serve through the Company’s February 22, 2010 Board of Directors meeting. “On behalf of Met-Pro Corporation, our Board of Directors and our shareholders, I want to thank Nick for thirteen years of loyal and dedicated service as a Director of Met-Pro Corporation,” stated De Hont. “His guidance and leadership have played an integral role in our Company’s growth and prosperity. We wish him continued success as Chairman and Chief Executive Officer of Aqua America and will always be thankful for his many contributions to our past, present and future success.” With Mr.
